Cornell, J.
The case disclosed by the pleadings is one of mutual accounts, arising out of the dealings of the parties plaintiff and defendant with each other, under a contract between them, by which they engaged and became interested in a common business enterprise, which was undertaken and carried on in pursuance of its provisions. The accounts comprise various items on each side, all of which refer to and form parts of the one single transaction, which originated in the contract. No separate claim or suit can be maintained upon any one of such items disconnected with the rest, and hence they cannot, strictly speaking, be made mere matters of set-off, one against the other, as would be the case with independent cross demands or causes of action, having their origin in sepa rate and distinct contracts or independent stipulations of the same contract. Being thus connected together as separate parts of one continuous transaction, the only right either party has in respect thereto, as against the other, is that of having the accounts fairly and fully adjusted and settled according to the provisions of the contract, and to recover the ultimate balance, if any, that may be found due upon such final accounting and settlement. The subject-matter of the action and controversy, therefore, is one of equitable cognizance and jurisdiction, (Adams Equity, 222-226,) and neither party can claim, in respect thereto, the right of a trial by jury, under that provision of the constitution which preserves such right in all cases at law as it existed when that instrument was adopted. (Const, art. 1, § 4.) It follows that no error was committed by the district court in withholding the trial of the case from a jury. The fact that a jury was impannelled and sworn, without objection from *478either side, before the attention of the court was called to the nature of the action, did not confer upon either party the right to have the case tried by a jury, nor prevent the court from then dismissing the jury of its own motion, and trying it as all such cases ought to be tried. As the decision affected no right of the defendant, he has nothing of which to complain as error.
Judgment affirmed.